ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-355, recommending that ALAN H. MARLOWE of CLIFFSIDE PARK, who was admitted to the bar of this State in 1971, and who has been suspended from the practice of law since December 8, 1997, pursuant to Orders of this Court filed November 13, 1997, and July 18, 2000, be disbarred for violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client informed), RPC 3.2 (failure to expedite litigation), RPC 5.5(a) (unauthorized practice of law/practicing while suspended), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violation of the Rules of Professional Conduct) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and ALAN H. MARLOWE having failed to appear on the return date of the Order to Show Cause issued in this matter, and good cause appearing;
It is ORDERED that ALAN H. MARLOWE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ALAN H. MARLOWE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ALAN H. MARLOWE *395pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of the Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.